■McCOY, J.
(dissenting). I am unable to- concur in the majority opinion for the reason that I am of the view that the showing made by respondent was wholly insufficient to warrant the court in issuing an order for the examination of the defendant prior to trial. It seems to be conceded that the former “bill of discovery” procedure has been abolished, and a more comprehensive procedure substituted therefor by chapter 20, Code Civ. Pr., as amended by chapter 162, Taws of 1913. I am of the view, however, that good cause must be shown, either by the record or by affidavit, that would justify the trial court in making an order for an examination before trial. It is not permissible under such a statute for one party to ascertain what the opposite party knows in relation to the matter in litigation. A party should not be permitted to use this procedure for “fishing expedition” purposes to ascertain whether his opponent has a good cause of action or defense, nor to ascertain the evidence on which his opponent bases his cause of action or defense; nor will such procedure be permitted for the sake of convenience, nor to satisfy a whim or curiosity; but there must be some substantial reason existing to justify the court in making an order requiring that a party be subjected to oral examination before trial. This is the rule which seems to me to be sustained by all the standard text-books and by the decisions of every court of last resort that have passed upon the question in jurisdictions having like statutes. 14 Cyc. 342 to 350; Standard Ency. of Pro. val. 7, p. 566; 8 Ency. Pl. & Pr. 35; 2 Wait’s Prac. 712. The sole question here involved is the necessity for and sufficiency of the showing in order to justify *345the examination before trial. How is a court to determine whether or not such an examination should be had without a showing? I have carefully examined the authorities cited- to-sustain the majority opinion, and will take them up in their order. First the note to Cargill v. Kountze Bros., 24 L. R. A. 183, is cited. That note relates solely and wholly to the right to discovery by bill in states where the statute provides for oral examination before trial. Not one word is- contained in this note relative to the necessity or sufficiency of the showing. The cases of Kelley v. Railway Co., 60 Wis. 480, 19 N. W. 521, and Whereatt v. Ellis, 65 Wis. 639, 27 N. W. 630, 28 N. W. 333, are next cited. These decisions are based on section 4096 of the Wisconsin statute relative to the taking of depositions of witnesses before trial. Wisconsin has no statute in relation to the oral examination of parties before trial like that in this state. I apprehend that under the provisions of chapter 21, C. C. P., the deposition of a party might be taken as a. witness before trial without an affidavit or any showing previously having been made, the • same as is done under the Wisconsin statute. There is a vast difference between the taking of a deposition of a party as a witness before trial and an oral examination of a party before trial. The deposition is taken and reduced to writing at the expense of the taker of the deposition, while there is no provision for the reducing to writing of the oral examination, and for the party being examined, if he desired the examination in 'writing or in shorthand, he would have to bear that expense himself. This would be one method of harassing an opponent if such examination could be had without any previous showing sufficient to warrant the same. The only decision cited by the majority opinion which sustains the same is Vann v. Lawrence, 111 N. C. 32, 15 S. E. 1031. The decision clearly, sustains the majority opinion. The only portion of the majority opinion in which I concur is as follows:
“The case of Vann v. Lawrence, 111 N. C. 32, 15 S. E. 1031, was decided upon a statute identical with our own, and sustains our view that no affidavit is required.”
The decision in Van v. Lawrence was written in 1892, and was based on sections 580 and1 581 of the then Code of 'Civil Procedure of North Carolina. Subsequently these identical sections *346became sections 865 and 866 of the 1905 Revision of the North Carolina Code of Civil Procedure. In 19n the Supreme Court of North Carolina, under the same statute, in an action for libel, held that a showing by affidavit was necessary (before a defendant could be required to submit to oral examination .before trial. Bailey v. Matthews, 156 N. C. 78, 72 S. E. 92. In this decision the court adhered to the rule established in New York that all motions which are -based on matters extrinsic of the record must be supported by affidavit or other like evidence, in order .to acquaint the trial court with the facts, that such is the due course of judicial procedure, and the court said:
“In a proceeding of this kind, it is of the first importance that the application for an order of examination should be under oath, stating facts which will show the nature of the cause of action, so that the relevancy of the testimony may be seen and the court may otherwise act intelligently in the matter, and it should appear in some way or upon the facts alleged that it is material and necessary that the examination should1 be had, and that the information desired is not already accessible to the applicant. It should also appear that the motion is made honestly and in good faith, and not maliciously — in other words, that it is meritorious. * * * The law will not permit a party to spread a dragnet for his adversary, * * *, in order to gather facts upon which he may -be sued; nor will it countenance any attempt under the guise of a fair examination to harass or oppress his opponent. * * * It is sufficient now to hold that the order in this cáse should not have been made without a proper affidavit to sustain iti”
Every practicing lawyer knows that when he moves the court for an order that such motion must be -based1 either upon the records and -files in the case or upon affidavits or other competent evidence therewith submitted. As said in some of the reported-cases and text-books, although the Legislature did not say that the motion for oral examination before trial should be based on affidavits, still the legislative mind must have had in view the general and universal course of judicial procedure applicable to all motions that when based on matter outside the record such extrinsic facts must be shown by affidavit or other competent evidence. The necessity for and good faith of such examinations *347ordinarily can only be shown by extrinsic facts outside the record. No such facts appear in this case. The North Carolina exposition of the New York rule is sound, and is sustained by all the textbooks and1 decisions, and should be adhered to in this case.
The order appealed from should be reversed.